DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
This application repeats a substantial portion of prior Application No. 16/239,331, filed 01/03/2019, and adds disclosure not presented in the prior application. Because this application names the inventor or at least one joint inventor named in the prior application, it may constitute a continuation-in-part of the prior application. Should applicant desire to claim the benefit of the filing date of the prior application, attention is directed to 35 U.S.C. 120, 37 CFR 1.78, and MPEP § 211 et seq.
Claim Objections
Claim 6 is objected to because of the following informalities:  “configured” should be “is configured”.  Appropriate correction is required.
Claim 8 is objected to because of the following informalities:  “position” should be “positioned”.  Appropriate correction is required.
Specification
The disclosure is objected to because of the following informalities: The written disclosure currently lacks support for originally filed claim 7. Specifically, support should be added for concealment of the washing frame above the vehicle.  
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “hose reception device” in claim 4, “computing devices” in claims 9-20.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 9-11, & 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
As to claim 1, applicant states a detachable washing frame that may be permanently attached. It is unclear as to how the washing frame can be detachable if it is permanently attached or how it can be permanently attached if it is detachable.
As to claim 6 applicant states the one or more connection means includes one or more securing channels. It is unclear if the one or more connections means includes a securing channel, or if the one or more connection means is a securing channel. Since the term “connection means” is interpreted under 35 U.S.C. 112(f), the structures disclosed within the specification, and their equivalents, are considered to be the claimed structure. However, applicant recites structures for such connections means in [0064-0065] of the published application, with [0065] indicating the securing channel is a connection means. Some of the disclosed structures do not have securing channels. In the case of a single connection means that does not have a securing channel, is the limitation required? For example, if the connection means was a rod, wherein a rod is not disclosed to have a securing channel, it the limitation of claim 6 even required? Similar issue is also present with claim 20. For examination purposes the limitation will be interpreted as though the claim indicates that the one or more connection means is a securing channel.
Claim limitation “computing device”, in claim 9, invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The disclosure states that a computing device may be a sensor, and/or internet of things device in [0050] of the published application and further discloses various other possibilities for the computing device in [0052]. However, none of the devices disclosed as computing devices are capable of delivering or releasing liquid. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. For examination purposes, the claim will be interpreted as though the claims ends after “coupled to the detachable washing frame” (i.e. the limitation directed towards releasing/delivering fluid does not exist).
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
The remaining claims are rejected for being dependent upon a previously rejected claim.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-10, 12-14, & 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 6, 8-9, 11, 13-18, of U.S. Patent No. 10,981,025. Although the claims at issue are not identical, they are not patentably distinct from each other because the cited claims of U.S. Patent No. 10,981,025 require all the limitations of pending claims 1-10, 12-14, & 16, with slightly different wording.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Best et al. (US20050011979A), hereinafter referred to as Best.
As to claim 1, Best discloses a fire house retrieval winch with fire hose cleaning means (abstract see also Fig.1 ref 10) comprising: a washing frame (Figs.1 & 4 ref 12), having one or more spray apertures (Fig.4 portions where refs 86 & 88 are located within) for discharging a liquid, wherein the frame is configured to be temporarily attached to a vehicle [0054 & 0056]; a base (Fig.1 ref 100, see also [0054]) coupled to the frame (see Fig.1 ref 104, also [0054]) that can swing in an arc [0054], thereby being adjustable; one or more connection means coupled to the adjustable base section and the vehicle (Fig.1 ref 120, 118, & 116) which is capable of locking the adjustable base to the vehicle in a locked position (i.e. connection to the hitch) and releasing the base section from the vehicle [0056].
As to claim 2, Best teaches the apparatus of claim 1, wherein the base section is configured to enable the washing frame to be selectively rotated towards or away from the vehicle (see Fig.1 dashed and solid portions of the frame and base).
As to claim 3, Best teaches the apparatus of claim 1, wherein the frame comprises hose connectors that receive an external source and deliver the liquid to pass through the detachable washing frame (see Fig.1 ref G along with Fig.4 refs 92/94).
As to claim 4, Best teaches the apparatus of claim 1, wherein the frame comprises a hose reception device (Fig.4 refs 34/54/90) that enables the hose to pass through the washing frame while being sprayed with the liquid discharged from the apertures (see Fig.4).
As to claim 5, Best teaches the apparatus of claim 1, wherein the base section is set in at least one of a plurality of locked positions when on the vehicle (see Fig.1). Since the claim does not recite that the locked position is a position in which the frame cannot move, a reasonable interpretation of a locked position is any position in which the frame is attached to the vehicle via the adjustable base. In this case, since the base can swivel about, there are multiple locked positions. Further, the entirety of claim 5 is recited as intended use.
As to claim 6, Best teaches the apparatus of claim 1, wherein Best discloses that one of the connection means is a conventional receiver hitch socket (see Fig.1 ref 116 into ref H, also [0056]) and thus includes a securing channel. The channel allows for sliding of the base into the hitch until it is secured in the attached position on the vehicle. Thereby allowing for slidable adjustment until positioned appropriately and reading on the claim. Alternatively, the connection means (Fig.1 ref 118) also defines a channel in which at least part of the adjustable base can slide into to position the washing frame onto the vehicle [0056].
As to claim 7, Best teaches the apparatus of claim 1, wherein the connection means (either of refs 116 or 120) and the adjustable base allow for the washing frame to be concealed within the vehicle when removed [0052 & 0057]. Again, the entirety of claim 7 is intended use, and since the prior art teaches an apparatus with the claimed structure it is expected that it can perform the function of being concealed.
As to claim 8, Best teaches the apparatus of claim 1, wherein the apertures include spray nozzles (Fig.4 refs 86/88) that are positioned towards a selected area encompassed by the detachable washing frame (Fig.4).
As to claim 9, Best teaches the apparatus of claim 1, wherein a controller (reads on computing device) is coupled to the detachable frame [0030, 0042, & 0055].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Best et al. (US20050011979A) in view of Ishii et al. (5040259A).
As to 10, Best teaches the apparatus of claim 9, but does not teach a sensor that detects the hose entering the washing frame. However, it is known in the art to use sensors to detect a fire house in order to clean it as evidenced by Ishii.
Ishii discloses a fire house washing apparatus having a plurality of sensors (abstract), wherein the first sensor (Fig.1 ref 73) detects the presence of a fire house (Col.6 lines 43-45) entering into a brushing and washing portion of the apparatus (see Figs.1 & 4 refs 23 & 24). The other sensors detect metal and connectors of the fire house (Col.6 lines 33-42). The outputs of the sensors are sent to a control box (Fig.1 ref 21) which controls the washing control of a fire house (Col.7 lines 10-13). The apparatus also contains feeding devices for feeding the hoses based on the sensor outputs to clean the hose continuously regardless of the presence of the metal connectors (abstract). Ishii and Best are analogous in the art of cleaning fire hoses. 
It would have been obvious to a person having ordinary skill in the art, before the effective filing, to modify the apparatus of Best to include the sensors, control unit programming, and feeding devices of Ishii in order to provide continuous cleaning regardless of the presence of existence of the metal detectors (Ishii abstract). 

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Best et al. (US20050011979A) in view of Lindstrom (US20150211819A1), Koch (US3933519A), and evidentiary references Melgeorge (US5356480A), Alma (US20200096265A1).
As to claim 11, Modified Best teaches the apparatus of claim 9, but does not disclose a computing device which can detect contaminants on a hose. However, the sensing of contaminants on piping/tubing and similar hollow tubular articles is known in the art, as evidenced by Lindstrom and Koch.
Lindstrom discloses a device and method for cleaning heat exchangers wherein it is known that the cleaning time for cleaning tubular hollow elements is dependent upon the type and degree of contamination [0054]. Lindstrom and Best are analogous in the art of cleaning hollow tubular devices. This is further supported by Koch, who discloses an art related tube cleaning apparatus (abstract). Koch states that the pressure and velocity of a cleaning liquid, utilizing utilized for cleaning a pipe, is determined by the thickness and type of material coating the pipe (Col.3 lines 35-42). A known way to determine buildup on pipe-like surfaces is by utilizing sensors (evidentiary reference Alma [0144]), and it is well known that that fire hoses, after use, are present with different contaminants after use, including soot, dirt, and ash (evidentiary reference Melgeorge Col.1 lines 28-30). 
Thus, it would have been obvious to a person having ordinary skill in the art, before the effective filing, to modify Best to also include sensors for detecting the type of contaminant (i.e. dirt, soot, ash) in order to control the spray time and pressure (Lindstrom [0054] & Kock Col.3 lines 35-42) to provide adequate cleaning. Accordingly, the sensor would read on a computing device.

Claim 12-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Best et al. (US20050011979A) in view of Ishii et al. (5040259A).
As to claims 12 & 16-17, Best discloses a fire house retrieval winch with fire hose cleaning means (abstract see also Fig.1 ref 10) comprising: a washing frame (Figs.1 & 4 ref 12), having one or more spray apertures (Fig.4 portions where refs 86 & 88 are located within) for discharging a liquid, wherein the frame is configured to be temporarily attached to a vehicle [0054 & 0056]; a base (Fig.1 ref 100, see also [0054]) coupled to the frame (see Fig.1 ref 104, also [0054]) that can swing in an arc [0054], thereby being adjustable; one or more connection means coupled to the adjustable base section and the vehicle (Fig.1 ref 120 & 116). Best does not disclose computing devices attached to the frame. However, it is known in the art to use sensors to detect a fire house in order to clean it as evidenced by Ishii.
Ishii discloses a fire house washing apparatus having a plurality of sensors (abstract), wherein the first sensor (Fig.1 ref 73), above a guide roller, detects the presence of a fire house (Col.6 lines 43-45) entering into a brushing and washing portion of the apparatus (see Figs.1 & 4 refs 23 & 24). The other sensors detect metal and connectors of the fire house (Col.6 lines 33-42). The outputs of the sensors are sent to a control box (Fig.1 ref 21) which controls the washing control of a fire house (Col.7 lines 10-13). Further, because the sensor detects and sends an output to a control box which controls the washing process, one of ordinary skill in the art would reasonably expect that it also assists in controlling the flow of liquid as well (Col.8 lines 4-7). The apparatus also contains feeding devices for feeding the hoses based on the sensor outputs to clean the hose continuously regardless of the presence of the metal connectors (abstract). Ishii and Best are analogous in the art of cleaning fire hoses. 
It would have been obvious to a person having ordinary skill in the art, before the effective filing, to modify the apparatus of Best to include the sensors, control unit programming, and feeding devices of Ishii in order to provide continuous cleaning regardless of the presence of existence of the metal detectors (Ishii abstract). Since the roller of Best is located within, and encompassed by the washing frame, so too would the sensor and area in which the hose is detected.
As to claim 13, Best teaches the apparatus of claim 12, wherein the base section is configured to enable the washing frame to be selectively rotated, positioned, and/or urged towards or away from the vehicle (see Best Fig.1 dashed and solid portions of the frame and base).
As to claims 14-15, Best teaches the apparatus of claim 12, wherein the adjustable base is capable of locking the adjustable base to the vehicle in a locked position (i.e. connection to the hitch) and releasing the base section from the vehicle (Best [0056]).

Claims 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Best et al. (US20050011979A) in view of Ishii et al. (5040259A), Melgeorge (US5356480A), Lindstrom (US20150211819A1), Koch (US3933519A), and Alma (US20200096265A1).
As to claim 18, Best discloses a fire house retrieval winch with fire hose cleaning means (abstract see also Fig.1 ref 10) comprising: a washing frame (Figs.1 & 4 ref 12), having one or more spray apertures (Fig.4 portions where refs 86 & 88 are located within) for discharging a liquid, wherein the frame is configured to be temporarily attached to a vehicle [0054 & 0056]; a base (Fig.1 ref 100, see also [0054]) coupled to the frame (see Fig.1 ref 104, also [0054]) that can swing in an arc [0054], thereby being adjustable; the base allows the frame to be rotated, positioned, and urged towards/away from the vehicle (see Fig.1); one or more connection means coupled to the adjustable base section and the vehicle (Fig.1 ref 120 & 116) which is capable of locking the adjustable base to the vehicle in a locked position (i.e. connection to the hitch) and releasing the base section from the vehicle [0056]. Best does not teach a sensor that detects the hose entering the washing frame. However, it is known in the art to use sensors to detect a fire house in order to clean it as evidenced by Ishii. Best also does not disclose a sensor that detects a contaminant on the hose, but such a feature would be obvious in light Lindstrom, Koch, and evidentiary references Alma and Melgeorge.
Ishii discloses a fire house washing apparatus having a plurality of sensors (abstract), wherein the first sensor (Fig.1 ref 73) detects the presence of a fire house (Col.6 lines 43-45) entering into a brushing and washing portion of the apparatus (see Figs.1 & 4 refs 23 & 24). The other sensors detect metal and connectors of the fire house (Col.6 lines 33-42). The outputs of the sensors are sent to a control box (Fig.1 ref 21) which controls the washing control of a fire house (Col.7 lines 10-13). Further, because the sensor detects and sends an output to a control box which controls the washing process, one of ordinary skill in the art would reasonably expect that it also assists in controlling the flow of liquid as well (Col.8 lines 4-7). The apparatus also contains feeding devices for feeding the hoses based on the sensor outputs to clean the hose continuously regardless of the presence of the metal connectors (abstract). Ishii and Best are analogous in the art of cleaning fire hoses. 
It would have been obvious to a person having ordinary skill in the art, before the effective filing, to modify the apparatus of Best to include the sensors, control unit programming, and feeding devices of Ishii in order to provide continuous cleaning regardless of the presence of existence of the metal detectors (Ishii abstract). It is well known that that fire hoses, after use, are present with different contaminants after use, including soot, dirt, and ash (evidentiary reference Melgeorge Col.1 lines 28-30). Thus, the sensed hose would be a contaminated hose. However, assuming arguendo that Ishii does not disclose the sensing of a contaminated hose, but rather a hose in general, the following alternative rejection is provided. The sensing of contaminants on piping/tubing and similar hollow tubular articles is known in the art, as evidenced by Lindstrom and Koch.
Lindstrom discloses a device and method for cleaning heat exchangers wherein it is known that the cleaning time for cleaning tubular hollow elements is dependent upon the type and degree of contamination [0054]. Lindstrom and Best are analogous in the art of cleaning hollow tubular devices. This is further supported by Koch, who discloses an art related tube cleaning apparatus (abstract). Koch states that cleaning of a pipe, when utilizing only liquid, is determined by the thickness and type of material coating the pipe (Col.3 lines 35-42). It is well known that fire hoses can be present with different contaminants after use, including soot, dirt, and ash (evidentiary reference Melgeorge Col.1 lines 28-30) and a known way to determine buildup on pipe-like surfaces is by utilizing sensors (evidentiary reference Alma [0144]).
Thus, it would have been obvious to a person having ordinary skill in the art, before the effective filing, to modify Best to include sensors for detecting the type of contaminant (i.e. dirt, soot, ash) in order to control the spray time and pressure (Lindstrom [0054] & Kock Col.3 lines 35-42) to provide adequate cleaning. Accordingly, the sensor would read on a computing device. 
As to claim 19, Modified Best teaches the apparatus of claim 18, wherein the frame comprises hose connectors that receive an external source and deliver the liquid to pass through the detachable washing frame (see Best Fig.1 ref G along with Fig.4 refs 92/94).
As to claim 20, Modified Best teaches the apparatus of claim 1, wherein Best discloses that one of the connection means is a conventional receiver hitch socket (see Fig.1 ref 116 into ref H, also [0056]) and thus includes a securing channel. The channel allows for sliding of the base into the hitch until it is secured in the attached position on the vehicle. Thereby allowing for slidable adjustment until positioned appropriately and reading on the claim. Alternatively, the connection means (Best Fig.1 ref 118) also defines a channel in which at least part of the adjustable base can slide into to position the washing frame onto the vehicle (Best [0056]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAIR CHAUDHRI whose telephone number is (571)272-4773.  The examiner can normally be reached on Monday - Thursday 7:00am to 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on (571)272-1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/OMAIR CHAUDHRI/Examiner, Art Unit 1711                                                                                                                                                                                                        
/SPENCER E. BELL/Primary Examiner, Art Unit 1711